Mausítall, J.
It was proper to permit testimony showing the relations between Watson and Miller prior to the transaction in question, on the question of whether the former had authority to represent the latter as agent. In the finality it was restricted to that feature of the case. So the objection to the evidence upon the ground that an enforceable partnership agreement to deal in real estate cannot rest in parol, need not be considered. The fact that the contract appears, on its face, incomplete rendered it ambiguous but not necessarily *640void. If it was executed and delivered without any agreement that it should not take effect until signed by Miller, it became, at once, binding upon Watson according to its legal effect. The question of whether it was so delivered or not was submitted to the jury and found in respondent’s favor. We cannot discover any fatal infirmity in that finding.
Erom the foregoing the case comes down to this: What is the legal effect of one person signing an agreement and delivering it, as in this case, the signer intending to represent both though having no authority to bind his associate ? In short, what is the effect of a false, relied upon, assumption of agency authority in making a contract? That question presents the precise premises here. Watson falsely pretended to have authority to bind both himself and Miller. With that appearance he signed his own name to the proposed agreement and delivered it without condition. Respondent signed the paper and accepted it as containing a binding agreement.
The idea that appellant, because he did not possess the authority he pretended to have did not bind himself, has no support in good logic, or in equity or authority. The unwritten law governing the subject is this: One who, professing to contract as agent for another, fails to bind such other, is himself liable as principal. Dennison v. Austin, 15 Wis. 334; Fredendall v. Taylor, 23 Wis. 538; 1 Parsons, Cont. (9th ed.) *67; Story, Agency, § 264.
The trial court on the facts pronounced judgment in accordance with the rule stated and it must be affirmed.
By the Court.- — So ordered.